 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 1 of 12 Page ID #:370



 1   JAY SMITH (CA Bar No. 166105)
     (Email: js@gslaw.org)
 2   JOSHUA F. YOUNG (CA Bar No. 232995)
     (Email: jyoung@gslaw.org)
 3   GILBERT & SACKMAN
     A LAW CORPORATION
 4   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 5   Telephone: (323) 938-3000
     Fax: (323) 937-9139
 6
     RANDY RENICK (CA Bar No. 179652)
 7   (Email: rrr@hadsellstormer.com)
     CORNELIA DAI (CA Bar No. 207435)
 8   (Email: cdai@hadsellstormer.com)
     HADSELL STORMER RENICK & DAI LLP
 9   128 North Fair Oaks Avenue, Suite 204
     Pasadena, California 91103-3645
10   Telephone: (626) 585-9600
     Fax: (626) 577-7079
11
     Attorneys for Plaintiffs Michelle Kendig and Jim Kendig
12
     [Additional Counsel on next page]
13
                            UNITED STATES DISTRICT COURT
14
                          CENTRAL DISTRICT OF CALIFORNIA
15
                                      WESTERN DIVISION
16
     MICHELLE KENDIG and JIM                 Case No.: 2:18-cv-9224 MWF (SSx)
17   KENDIG, individually and on behalf
     of all similarly situated current and   Assigned to Hon. Michael W. Fitzgerald
18   former employees,
                                             DECLARATION OF RANDY RENICK IN
19                      Plaintiffs,          SUPPORT OF MOTION FOR
                                             PRELIMINARY APPROVAL OF
20   v.                                      SETTLEMENT AGREEMENT;
                                             DECLARATIONS OF COUNSEL; AND
21   EXXONMOBIL OIL CORP.;                   EXHIBITS
     EXXONMOBIL PIPELINE
22   COMPANY; PBF ENERGY                     DATE:        April 13, 2020
     LIMITED; TORRANCE REFINING              TIME:        10:00 a.m.
23   COMPANY, LLC; and DOES 1                PLACE:       Courtroom 5A
     through 10, inclusive,
24                                           Honorable Michael W. Fitzgerald
25                      Defendants.
26
27
28


                                               1
                                DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 2 of 12 Page ID #:371



 1                          DECLARATION OF RANDY RENICK
 2   I, Randy Renick, hereby declare and say:
 3         1.     I am a partner at the law firm of Hadsell Stormer Renick & Dai. I am an
 4   attorney licensed to practice law in California, and counsel of record for Plaintiffs in this
 5   action.
 6         2.     I have reviewed the documents identified herein and am fully familiar with
 7   the facts set forth therein. Based on my own personal knowledge and on my familiarity
 8   with the documents, pleadings and files in this action, I can state that the following
 9   information is true and accurate.
10         3.     On September 18, 2018, Plaintiffs commenced the Action by filing their
11   complaint against Defendants ExxonMobil Oil Corp., ExxonMobil Pipeline Company,
12   PBF Energy Limited, and Torrance Refining Company LLC (“Defendants”) in the
13   Superior Court of California, County of Los Angeles, captioned as Michelle Kendig, et
14   al., v. ExxonMobil Oil Corp. et al., Case No. BC722119 (“the Lawsuit”). The Lawsuit
15   alleges the following causes of action on behalf of employees at Defendants’ refinery,
16   distribution, and pipeline facilities in or around Torrance, California (the “Torrance
17   Refinery”): (1) Failure to authorize and permit duty free rest periods; (2) failure to
18   furnish accurate wage statements; (3) the California Private Attorneys General Act; and
19   (4) unfair competition. Plaintiffs seek unpaid wages, statutory penalties, restitution,
20   attorneys’ fees and costs, interest, and injunctive and declaratory relief for the time
21   period from September 18, 2014 to the present.
22         4.     Plaintiffs alleged that Defendants violated California’s wage and hour laws
23   by not providing them with rest breaks, by failing to pay them premium wages for
24   missed rest breaks, and by failing to provide accurate wage statements. Plaintiffs’
25   PAGA and unfair competition claims are based on the same alleged violations.
26         5.     On August 23, 2019, the Parties, including the two Named Plaintiffs,
27   participated in mediation with T. Warren Jackson in San Francisco, California. At the
28   mediation, the Parties reached a partial settlement, which was subsequently finalized

                                                  2
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 3 of 12 Page ID #:372



 1   over the next several months. A true and correct copy of the executed Joint Stipulation
 2   of Class Action Settlement and Release (the “Agreement”) is attached hereto as Exhibit
 3   1.
 4         6.     Prior to Settlement, Plaintiffs conducted an extensive investigation of
 5   Defendant’s wage and hour practices at the Torrance Refinery, particularly in regard to
 6   the provision of rest breaks. Plaintiffs interviewed operators at each of the refineries,
 7   and reviewed thousands of pages of relevant written materials, including employee
 8   handbooks, training materials and emergency protocol materials. In addition, Defendant
 9   provided, and Plaintiffs reviewed Defendants’ payroll and timecard data containing all
10   of the shifts worked by class members during the class period and the specific pay rate
11   which applied to each of those shifts. Based on this extensive investigation and review
12   of discovered materials, Plaintiffs were able to thoroughly evaluate liability and
13   determine damages. Plaintiffs’ due diligence provided a sufficient basis upon which to
14   obtain an outstanding settlement within nine months of the filing of the Complaint. As
15   part of the investigation, we discovered several documents that evidenced a policy
16   requiring employees to work throughout their shifts. The “Torrance Refinery Working
17   Rules” issued in April 2011 identified “[s]leeping, attempting to sleep, or loafing on
18   Company time” as “neglect of duty” and grounds for discharge or other discipline. See
19   Exhibit 2. As recently as September 2018, a Head Operator was disciplined for
20   “sleeping on duty” with a two-day suspension without pay when he was attempting to
21   take a rest break. See Exhibit 3; see also Exhibit 4, PBF Employment Handbook, PBF
22   1971. The reason given was: “you were observed sleeping by your Supervisor while in
23   your Head Operator Office.” Exhibit 3, p. 1.
24         7.     Since September 18, 2014, Defendants have operated an oil refinery in
25   Torrance, California.
26         8.     The refinery operates continuously, 24 hours a day, seven days a week.
27   The oil refining process is a dangerous operation that involves hazardous substances and
28   has the potential for catastrophic consequences.

                                                  3
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 4 of 12 Page ID #:373



 1         9.     Employees at the refineries who work a “rotating shift schedule,” meaning
 2   they are paid for all hours worked on their shift, are referred to as “shift workers” or
 3   “shift employees.” Operators who work 12-hour shifts are “shift employees.” There are
 4   generally two types of Operators: Console (also known as “Board” or “Inside”)
 5   Operators and Field (or “Outside”) Operators. Console Operators sit at control boards,
 6   called “consoles,” inside a control facility and monitor and make adjustments to the
 7   levels, pressures, temperatures, and other indicators on equipment, products, and
 8   processes in their units to ensure that the units are operating properly. Outside
 9   Operators work outside in the units and in satellite operating shelters and they are
10   responsible for maintaining, monitoring, inspecting, and making adjustments to
11   equipment at the direction of Console Operators and supervisors.
12         10.    To keep the refineries operating continuously, each unit has four crews of
13   Operators who rotate between day and night shifts. Every crew on every shift must
14   have certain minimum “crew positions” filled by an Operator at all times. Operators on
15   a 12-hour shift remain responsible for their units throughout their shifts. Throughout
16   their shifts, Phillips 66 requires Plaintiffs and the other operators to monitor the refining
17   process, respond to upsets and critical events, and maintain the safe and stable operation
18   of their units. In order to do so, Plaintiffs and the other operators are required to remain
19   attentive, carry radios, and be reachable at all times during their shifts. Plaintiffs are
20   also required to remain in contact with supervisors and other employees working in their
21   unit throughout their shifts. As a result, since September 18, 2014, Plaintiffs and the
22   other operators have worked 12-hour shifts without receiving off-duty rest periods
23   because they are constantly and continuously responsible for their units.
24         11.    Plaintiffs Michelle and Jim Kendig, the two Class Representatives, are both
25   currently employed by Defendant Torrance Refining Company, LLC as operators at the
26   Torrance Refinery. Both have worked for Defendants throughout the class period.
27         12.    Class Certification - The settlement class stipulated to by the parties
28   consists of the following: All current and former non-exempt hourly employees holding

                                                   4
                                  DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 5 of 12 Page ID #:374



 1   an Operator position while employed by ExxonMobil Oil Corporation, ExxonMobil
 2   Pipeline Company, PBF Energy Limited, and/or Torrance Refining Company LLC, or
 3   any of their affiliates, working at the Torrance refinery, distribution and pipeline
 4   facilities in the state of California, County of Los Angeles, at any time during the time
 5   period beginning September 18, 2014 and ending on the date of Preliminary Approval.
 6   This is the same class proposed in the First Amended Complaint. The Settlement Class
 7   includes approximately 275 members.
 8         13.    Plaintiffs are proper representatives of the proposed class because they will
 9   fairly and adequately represent and protect the interests of all putative class members.
10   Neither the Named Plaintiffs nor their counsel have any apparent conflicts of interest
11   with the absent members of the Settlement Class and the Named Plaintiffs’ claims arise
12   out of the same set of facts as those of the Settlement Class. The Named Plaintiffs have
13   been committed to the vigorous prosecution of this case and have reached a resolution
14   they believe is in the best interests of the Settlement Class.
15         14.    My firm Hadsell Stormer Renick & Dai, LLP and Gilbert & Sackman, A
16   Law Corporation, are highly experienced class counsel, having handled dozens of
17   similar wage and hour class actions, as well as other types of class and complex
18   litigation. My firm’s qualifications are discussed in detail below and the qualifications
19   of Gilbert & Sackman, A Law Corporation are set forth separately in the Declaration of
20   Joshua Young.
21         15.    Settlement Terms – The total settlement amount is Four Million, Three
22   Hundred and Ninety-One Thousand, Five Hundred and Eighty-Five Dollars
23   ($4,391,585). Defendant is also obligated to pay its share of payroll taxes, including
24   FICA and FUDA. The settlement is non-reversionary. Uncashed settlement check(s)
25   will be awarded cy pres to Loyola Law School Workers’ Rights Clinic. Loyola Law
26   School Workers’ Rights Clinic are a proper cy pres awardee because the nexus between
27   the Clinic and the California Labor laws at issue in this case is sufficiently direct.
28         16.    Payments to Class Members - The primary mechanism for Settlement

                                                   5
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 6 of 12 Page ID #:375



 1   involves cash payment to members of the settlement class according to the number of
 2   12-hour shifts worked by each class member during the class period. The net settlement
 3   will be fairly distributed amongst the class on a pro rata basis and does not offer
 4   preferential treatment to the class representatives or other members of the class. A
 5   Credit will be given to each Qualifying Shift (continuous, rotating 12-hour shift) worked
 6   by a member of the Settlement Class for the time period of September 18, 2014 to the
 7   date of Preliminary Approval, inclusive. Any Settlement Class Member who has no
 8   Qualifying Shifts or a partial Qualifying Shift shall be rounded up to receive at least
 9   twenty-five (25) Credits. The value of each Credit (“Credit Value”) will equal the Net
10   Settlement Proceeds divided by the total number of Credits for all Class Members.
11   Each Settlement Class Member’s “Individual Settlement Award” shall equal that
12   individual’s total number of Credits multiplied by the Credit Value. All Class Members
13   who do not file a timely Request for Exclusion will participate in the allocation of the
14   Settlement and will be sent a check for their allocation of the Settlement. I estimate the
15   average recovery per class member to be roughly $11,500.
16         17.    Service Award - The Settlement Agreement provides for additional
17   compensation in an amount not to exceed $7,500 for each of the three Named Plaintiffs
18   in recognition of the risks and burdens they undertook in the litigation, mediation and
19   settlement of this case. The Service Award is in addition to whatever portion of the
20   settlement proceeds each such individual is otherwise entitled to receive. The
21   enhancements are intended to compensate these individuals fairly in relationship to the
22   rest of the class in light of the additional burdens and risks they have undertaken by
23   assisting in the prosecution of the lawsuit, including their participation in mediation
24   sessions with T. Warren Jackson in San Francisco, and their active assistance with the
25   litigation. The named Plaintiffs have also agreed to a general release of all claims they
26   might have against Defendant.
27         18.    Payment of PAGA Claims - $50,000 of the Settlement Fund has been
28   allocated to PAGA penalties with seventy-five percent (75%) of the PAGA penalties

                                                  6
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 7 of 12 Page ID #:376



 1   ($37,500), being paid to the California Labor and Workforce Development Agency
 2   (“LWDA”) and twenty-five percent (25%) of the PAGA penalties ($12,500), being paid
 3   to Settlement Class Members who do not opt out. Notice of the Settlement Agreement
 4   has been provided to the LWDA. The Joint Stipulation of Class Action Settlement and
 5   Release was served on the LWDA on March 16, 2020. The Certificate of Service is
 6   attached hereto as Exhibit 5.
 7         19.    Attorney’s Fees and Costs - The Settlement Agreement does not include a
 8   “fair sailing Provision.” Defendants have only agreed not to oppose a Reasonable
 9   Attorney’s Fee Request. Plaintiffs will seek an award of attorney’s fees of 25% of the
10   settlement, $1,097,896. I estimate that the lodestar for Hadsell Stormer & Renick, LLP,
11   and Gilbert & Sackman will be approximately $500,000 at the time of the Motion for
12   Final Approval. I estimate costs to be approximately $30,000. Plaintiff’s counsel will
13   provide a full detailing of the time spent on this case in Plaintiff’s Motion for an Award
14   of Attorney’s Fees and Costs, which will also be posted by the Claims Administrator on
15   its website to allow class members at least 14 days to review the Motion before the
16   deadline in which to opt-out or object to the Settlement.
17         20.    Administration of Claims - The parties have agreed to retain CAC,
18   (“CAC” or “Administrator”), of Eden Prairie, Minnesota, to act as the impartial claims
19   administrator. CAC will be retained to calculate each class members share, determine
20   the amount of payroll taxes owed by Defendant, send out notice to the class members,
21   maintain a website containing the key documents in the case, including the settlement
22   agreement, class notice and motion for attorney’s fees, to resolve any challenges any
23   party lodges to all or part of a particular claim, and to mail the settlement checks to the
24   authorized claimants. CAC has provided a bid for $19,000. Given my experience that
25   tasks which are not contemplated at the time of preliminary approval are often asked of
26   the administrator thereby increasing the actual amount to be paid to the Administrator,
27   the Class Notice states that the Costs of Administration will be less than $30,000. These
28   costs are to be paid out of the settlement fund, are reasonable and amount to less than

                                                  7
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 8 of 12 Page ID #:377



 1   one percent of the settlement.
 2         21.    Notice to the Class - The Settlement Agreement contemplates, among
 3   other things, that this Court will certify a settlement class and grant preliminary
 4   approval of the settlement. After preliminary approval and class certification, the
 5   Settlement Agreement requires that the Notice Packet will be sent via first class mail to
 6   class members within 35 business days of preliminary approval. The Notice will inform
 7   potential class members of the terms of the Settlement Agreement, their right to dispute
 8   the estimated settlement payment amount, their right to opt out of the class, their right to
 9   object to the settlement, and their right to be heard at the final hearing on the fairness of
10   the settlement. A true and correct copy of the Notice of Class Action Settlement is
11   attached hereto as Exhibit A to the executed Agreement, Exhibit 1.
12         22.    For each member of the Class, they will be provided an individualized
13   Notice form that will include the number of shifts worked during the class period and
14   the number of credits which form the basis for determining each individual claimant’s
15   share of the settlement proceeds. In addition, each Notice will also include each class
16   member’s expected share of the settlement.
17         23.    The Notice advises each class member that they have three (3) options.
18   Those options are: (1) do nothing and receive payment; (2) request exclusion in order to
19   be excluded from the settlement; or (3) object to the proposed settlement by filing a
20   written objection and appearing at the Motion for Final Approval hearing. The Notice
21   also explains how to file a dispute regarding the estimated settlement payment amount,
22   the number of Qualifying Shifts, or the applicable credits.
23         24.    The parties are confident that this notice by mailing to the last known
24   address and to more recent addresses obtained through reasonable investigation is the
25   best means available to reach class members.
26         25.    The Settlement Notice and dispute form will be mailed by First Class Mail,
27   with postage prepaid, to each Settlement Class Member at his or her last-known address
28   maintained in Defendants’ employment records. Any Settlement Notice returned as

                                                   8
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
 Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 9 of 12 Page ID #:378



 1   undelivered shall be sent to the forwarding address affixed thereto, if any. If no
 2   forwarding address is provided for a Settlement Notice that is returned as undelivered,
 3   CAC will use a computer search method to locate a current address. If no current
 4   address is located, a notice will be sent via electronic mail if an email address is
 5   available for the class member. If no email address is available, the Settlement Notice
 6   for that individual will be deemed undeliverable. Any amounts owed to members of the
 7   class who cannot be located will be awarded cy pres to Loyola Law School’s Workers’
 8   Rights Clinic.
 9         26.    The Settlement Agreement provides the following method for Notice to be
10   provided to the Settlement Class Members: Within 10 business days following receipt
11   of the order from this Court granting preliminary approval, Defendants will provide the
12   Claims Administrator, CAC, with information regarding class members. Within 14
13   calendar days after receiving the above information from Defendants, the Claims
14   Administrator will mail, by first-class U.S. mail, the Notice to all class members.
15   Before the mailing, the Administrator will run the addresses through the U.S. Postal
16   Service’s Change of Address Database. All Class Members who do not file a timely
17   Request for Exclusion will participate in the allocation of the Settlement and will be
18   sent a check for their allocation of the Settlement.
19         27.    The Agreement Was Reached After Extensive Arms-Length
20   Negotiations –Settlement negotiations in this case were conducted over several months
21   and, at all times, were adversarial, non-collusive, in good faith, and at arms’ length.
22   Both during and after the mediations, the Parties continued to exchange written
23   proposals and discuss settlement terms through their counsel. Class Counsel sought and
24   obtained input from the Named Plaintiffs in this case regarding the terms of a proposed
25   settlement
26         28.    The settlement provides for the payment of $4,391,585. Based on my
27   assessment of damages, including review of timecard and payroll data encompassing all
28   shifts during the class period, the settlement represents 56% of the damages incurred

                                                   9
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 10 of 12 Page ID #:379



 1   during the class period. This settlement falls within the range of reasonable approval.
 2         29.    Experience of Counsel - Class Counsel, who have many years of
 3   experience in class action and wage and hour law, recommend the proposed settlement
 4   and believe that it is in the best interests of the Settlement Class. The qualifications of
 5   Gilbert & Sackman, A Law Corporation are set forth separately in the Declaration of
 6   Joshua Young.
 7         30.    My firm, Hadsell Stormer Renick & Dai, LLP has substantial litigation
 8   experience in wage and hour class actions, and are fully familiar with the legal and
 9   factual issues in this case, having handled dozens of wage and hour class actions as well
10   as other types of class action and complex litigation. I specialize in complex cases and
11   class action litigation, including wage and hour, antitrust, employment, civil rights and
12   public interest litigation. I am a graduate of Southwestern School of Law and have been
13   specializing in complex litigation since 1995, first with Hadsell & Stormer, Inc., and
14   from January 1, 2000 until December 31, 2007 with the Law Offices of Randy Renick.
15   Since January 1, 2008, I have been a partner with Hadsell Stormer Keeny Richardson &
16   Renick, LLP, and its successors Hadsell Stormer Richardson & Renick, LLP and
17   Hadsell Stormer & Renick, LLP. I was selected as a “Rising Star” by the Los Angeles
18   Magazine and Law & Politics Magazine for 2004 and have also been selected as a
19   “Super Lawyer” by Los Angeles Magazine and Law & Politics Magazine for the last
20   eight years. I have been one of only a few plaintiff-side employment lawyers selected
21   for inclusion on the “Best Lawyers in America” list each year since 2007. My C.V. is
22   attached hereto as Exhibit 6.
23         31.    I am regularly asked to give lectures regarding public interest and class
24   action litigation to lawyers, law students and public interest organizations, including by
25   the following organizations: The University of California at Los Angeles School of
26   Law; the State Bar of California Labor and Employment Section; the Los Angeles
27   County Bar Labor and Employment Section; The Coalition Against Slavery and
28   Trafficking; and the Western Trial Lawyers Association.

                                                  10
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 11 of 12 Page ID #:380



 1         32.    Cornelia Dai is a partner with Hadsell Stormer & Renick, LLP, and was
 2   formerly an associate with Hadsell & Stormer, Inc. Ms. Dai’s practice specializes in
 3   wage and hour class actions, individual employment cases, and other civil rights and
 4   international human rights cases. In 2008, she and her co-counsel obtained a judgment
 5   of more than $5.1 million in a class action involving violations of overtime and meal
 6   and rest break laws in Wang v. Chinese Daily News. Ms. Dai was also one of the
 7   plaintiffs' counsel in South Central Farmers Feeding Families v. City of Los Angeles, a
 8   case brought on behalf of over 300 low-income families in a struggle to preserve land
 9   for a much-needed urban community garden in South Los Angeles. In addition, she was
10   one of the Doe plaintiffs’ counsel in the state litigation of the international human rights
11   case Doe v. Unocal, which involved human rights abuses by a large oil company against
12   Burmese villagers.
13         33.    Ms. Dai has been listed in Southern California Super Lawyers® – Rising
14   Stars edition, published by Los Angeles Magazine and Law & Politics Magazine, each
15   year since 2005. She was featured in the July 2007 issue of Southern California Super
16   Lawyers® - Rising Stars edition, in an article entitled “For Abusive Employers, The Dai
17   Has Been Cast.” Ms. Dai was selected for inclusion in the Los Angeles Daily Journal’s
18   Top Labor & Employment Lawyers list in 2011. She was also selected for inclusion in
19   the 2012, 2013 and 2014 editions of The Best Lawyers in America for the practice area
20   of Employment Law. Ms. Dai currently sits on the Executive Committee of the Labor
21   and Employment Law section of the Los Angeles County Bar Association and the
22   Executive Advisory Council of Asian Americans Advancing Justice, Los Angeles
23   (formerly APALC). She is a 1995 graduate of U.C. Berkeley, with a Bachelor of Arts
24   degree in Sociology. She earned her Juris Doctorate at U.S.C. Law School in 1999.
25         34.    Elizabeth Song is an associate with Hadsell Stormer Renick & Dai LLP.
26   Previously, Ms. Song served as a public interest fellow at Public Counsel’s Opportunity
27   Under Law project. Ms. Song is a 2014 graduate of the Yale Law School, and a former
28   law clerk to the Honorable Dean D. Pregerson of the U.S. District Court for the Central

                                                  11
                                 DECLARATION OF RANDY RENICK Case No. 2:18-cv-9224 MWF (SSx)
Case 2:18-cv-09224-MWF-SS Document 32-1 Filed 03/16/20 Page 12 of 12 Page ID #:381



 I   District of Califomia and the Honorable Milan D. Smith of the U.S. Court of Appeals
 2   for the Ninth Circuit.
 J         I declare under penalty of perjury pursuant to the laws of the United States and
 4   the State of Califomia that the foregoing is true and correct and that this declaration was
 5   executed on March 16,2020, at Los Angeles, California.

 6

 7

 8                                                               Randy Renick
 9

l0
11


l2
13

t4

l5
t6

17

18

l9
20

2t

22

23

24

25

26

27

28


                                                  t2
                                 DF.CT,ARATION OF RANDY RF.NTCK Case No, ?.:1R-c.v-9224 MWF (SSx'l
